            Case 5:20-cv-00568-JD Document 5 Filed 09/02/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

STEVEN J. BEACHAM,                                )
                                                  )
                      Petitioner,                 )
                                                  )
v.                                                )      Case No. CIV-20-00568-JD
                                                  )
STATE OF OKLAHOMA,                                )
                                                  )
                      Respondent.                 )

             ORDER ADOPTING REPORT AND RECOMMENDATION

         Before the Court is Judge Suzanne Mitchell’s Report and Recommendation [Doc.

No. 4] recommending that (1) Petitioner Steven J. Beacham’s Motion for Leave to

Proceed in forma pauperis [Doc. No. 2] be denied and (2) Mr. Beacham be ordered to

pay the $5.00 filing fee in full to the Clerk of Court within fourteen days of this Court’s

Order adopting the Report and Recommendation. [Doc. No. 4 at 2]. Judge Mitchell

advised Mr. Beacham that he may file an objection to the Report and Recommendation

with the Clerk of Court by August 14, 2020, and that failure to timely object to the

Report and Recommendation waives the right to appellate review of both factual and

legal issues contained in the Report and Recommendation. [Id.]. See also 28 U.S.C.

§ 636.

         The record reflects that no objection to the Report and Recommendation has been

filed by the deadline, and no extension of time to object has been requested. See Moore v.

United States, 950 F.2d 656, 659 (10th Cir. 1991) (explaining that the Tenth Circuit’s

“firm waiver rule” “provides that the failure to make timely objection to the magistrate
          Case 5:20-cv-00568-JD Document 5 Filed 09/02/20 Page 2 of 2




[judge]’s findings or recommendations waives appellate review of both factual and legal

questions”).

       The Court therefore ADOPTS the Report and Recommendation [Doc. No. 4] in its

entirety for the reasons stated therein. Mr. Beacham’s Motion for Leave to Proceed in

forma pauperis [Doc. No. 2] is DENIED. Mr. Beacham is ORDERED to pay the filing

fee of $5.00 in full to the Clerk of Court within fourteen (14) days of this Order, or no

later than September 16, 2020. Failure to comply with this Order and pay the $5.00

filing fee to the Clerk of Court in full by the deadline of September 16, 2020 may result

in this case being dismissed without prejudice.

       IT IS SO ORDERED this 2nd day of September 2020.




                                             2
